DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Szafir et al. (U.S. Patent Application Publication 2021/0094180) does not teach nor suggest in detail “transmitting the first digital representation in its entirety from the first processor that is local to the robot to a second processor that is remote from the robot; causing a display of the first digital representation by the second processor that is remote from the robot; generating, by the first processor that is local to the robot, updates to the first digital representation of the at least a portion of the environment in 6which the robot is located as further images are provided by the at least one image sensor; transmitting the updates from the first processor that is local to the robot to the second processor that is remote from the robot, wherein the updates include information pertaining to changes in the first digital representation but exclude the first digital representation; and updating, by the second processor that is remote from the robot, the first digital representation to produce a second digital representation of at least a portion of the environment in which the robot is located based on the updates; and causing a display of the second digital representation by the second processor that is remote from the robot” in combination with all the elements of each independent claim as argued by the Applicants (In remarks filed on 21 March 2022).  Szafir et al. only discloses a method to implement a visual interface with a robot, the method comprising: generating at least one digital representation of at least a portion of an environment in which the robot operates from at least one set of image information that represents at least one view of at least the portion of the environment in which the robot operates, the at least one view corresponding to a field-of-view encompassed by at least one image sensor that is coupled to or a part of the robot; generating a set of updates that represents changes to at least one digital representation; and causing a visual presentation of the at least one digital representation of at least a portion of the environment (Figs. 2 and 3; paragraphs [0049], [0052], and [0053]). 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A method to implement a visual interface for a pilot of a robot, the method comprising: generating, by a first processor on-board the robot, at least one digital representation of at least a portion of an environment in which the robot operates at a first time from at least one set of image information that represents at least one view of at least the portion of the environment in which the robot operates at the first time, the at least one view corresponding to a field-of-view encompassed at the first time by at least one image sensor that is communicatively coupled to the first processor of the robot; transmitting, by a communication system communicatively to the first processor on-board the robot and to an I/O interface of the pilot, the at least one digital representation of at least a portion of an environment in which the robot operates at the first time; causing, by a second processor communicatively coupled to the I/O interface of the pilot, a visual presentation of the at least one digital representation of at least a portion of the environment at the first time; generating, by the first processor on-board the robot, at least one digital representation of at least a portion of an environment in which the robot operates at a second time from at least one set of image information that represents at least one view of at least the portion of the environment in which the robot operates at the second time, the at least one view corresponding to the field-of-view encompassed at the second time by the at least one image sensor that is communicatively coupled to the first processor of the robot; generating, by the first processor on-board the robot, a set of comparisons that represent changes between the at least one digital representation of at least a portion 2of the environment in which the robot operates at the second time and the at least one digital representation of at least a portion of the environment in which the robot operates at the first time; generating, by the first processor on-board the robot, a set of updates that represent changes to at least one digital representation based at least in part on the comparisons; transmitting, by the communication system communicatively to the first processor on-board the robot, the set of updates to the I/O interface of the pilot, wherein the set of updates excludes the at least one digital representation of at least a portion of the environment in which the robot operates at the second time; and applying, by the second processor communicatively coupled to the I/O interface of the pilot, the updates to the visual presentation of the at least one digital representation of at least a portion of the environment at the first time to produce a visual presentation of the at least one digital representation of at least a portion of the environment and the second time without transmitting the complete at least one digital representation of at least a portion of an environment in which the robot operates at a second time in its entirety (Independent claim 1; claims 2-7 depend from claim 1).
A processor based robotic system, comprising: 4at least one processor; and at least one non-transitory processor-readable medium that stores processor executable instructions that, when executed by the at least one processor, cause the robotic system to: generate at least one digital representation of at least a portion of an environment in which the robotic system operates at a first time from at least one set of image information that represents at least one view of at least the portion of the environment in which the robotic system operates at the first time, the at least one view corresponding to a field-of-view encompassed at the first time by at least one image sensor that is coupled to or a part of the robotic system; transmit the at least one digital representation of at least a portion of an environment in which the robotic system operates at the first time; generate at least one digital representation of at least a portion of an environment in which the robotic system operates at a second time from at least one set of image information that represents at least one view of at least the portion of the environment in which the robotic system operates at the second time, the at least one view corresponding to the field-of-view encompassed at the second time by the at least one image sensor that is coupled to or a part of the robotic system; compare the at least one digital representation of at least a portion of the environment in which the robotic system operates at the second time and the at least one digital representation of at least a portion of the environment in which the robotic system operates at the first time; generate a set of updates that represent changes to at least one digital representation based at least in part on the comparison; and transmit the set of updates, wherein the set of updates excludes the complete at least one digital representation of at least a portion of the environment in which the robot operates at the second time (Independent claim 9; claims 10-12 depend from claim 9).
A method in a multi-processor-based system to provide a virtual environment representation of a real environment in which a robotic system operates, the method comprising: creating, by a first processor that is local to a robot, a first digital representation of at least a portion of an environment in which the robot is located based at least in part on images of at least one view provided by at least one image sensor coupled to or part of the robot; transmitting the first digital representation in its entirety from the first processor that is local to the robot to a second processor that is remote from the robot; causing a display of the first digital representation by the second processor that is remote from the robot; generating, by the first processor that is local to the robot, updates to the first digital representation of the at least a portion of the environment in 6which the robot is located as further images are provided by the at least one image sensor; transmitting the updates from the first processor that is local to the robot to the second processor that is remote from the robot, wherein the updates include information pertaining to changes in the first digital representation but exclude the first digital representation; and updating, by the second processor that is remote from the robot, the first digital representation to produce a second digital representation of at least a portion of the environment in which the robot is located based on the updates; and causing a display of the second digital representation by the second processor that is remote from the robot (Independent claim 13; claims 14-20 depend from claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Patent Application Publication 2021/0347053).
Patrick et al. (U.S. Patent Application Publication 2019/0202059).
Murity et al. (U.S. Patent Application Publication 2020/0368912).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 20, 2022